Citation Nr: 0700976	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was a clear and unmistakable error of fact 
or law in a rating decision of May 31, 1946, denying service 
connection for residuals of rheumatic fever.

2.  Entitlement to service connection for residuals of 
rheumatic fever.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a rating decision entered in 
April 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the 
veteran's application to reopen a claim for service 
connection for residuals of rheumatic fever.  The veteran 
also appealed an RO decision in March 2004, which denied his 
claim of clear and unmistakable error (CUE) in a rating 
decision of May 31, 1946, which denied his original claim of 
entitlement to service connection for rheumatic fever.  

During the course of the instant appeal, the veteran has been 
afforded multiple hearings, including RO hearings in February 
2004 and November 2005 and a videoconference hearing before 
the Board in September 2006.  Transcripts of each proceeding 
are of record.  Regarding the Board's hearing in September 
2006, the veteran submitted additional documentary evidence 
along with a written waiver of initial RO consideration of 
that evidence.  


FINDINGS OF FACT

1.  A May 31, 1946 RO decision denying entitlement to service 
connection for residuals of rheumatic fever was not 
undebatably erroneous.

2.  Service connection for residuals of rheumatic fever was 
most recently denied by the RO in a rating decision of May 
1990; following notice to the veteran of the action taken and 
of his appellate rights, no timely appeal of the May 1990 
determination was initiated.  

3.  In connection with his claim to reopen of April 2000, the 
veteran has presented evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  

4.  The evidence is in relative equipoise as to the question 
of the service incurrence of the veteran's rheumatic fever, 
residuals of which are currently shown to be present.  


CONCLUSIONS OF LAW

1.  There was no CUE in the May 31, 1946 RO decision that 
denied entitlement to service connection for residuals of 
rheumatic fever.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2006).

2.  The RO's decision of May 1990, denying the veteran's 
claim to reopen for service connection for residuals of 
rheumatic fever, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2006).

3.  New and material evidence has been received such that the 
veteran's previously denied claim of entitlement to service 
connection for residuals of rheumatic fever is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Residuals of rheumatic fever were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Given the parameters of the law surrounding CUE claims, 
however, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in prior RO 
decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As 
noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Id. 
at 178-9.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.

Moreover, inasmuch as the remaining benefits sought by this 
appeal are granted to the extent indicated below, further 
discussion of the VA's attempts to comply with the VCAA, its 
implementing regulations, and body of jurisprudence 
interpretive thereof, is obviated.   

CUE

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Preliminary to an examination of the veteran's specific 
allegations of CUE, the Board must first ascertain whether 
the RO's decision of May 31, 1946, is subject to a claim of 
CUE, to include the question of whether finality attached to 
such RO determination.  The record reflects that the veteran 
executed his initial VA compensation claim in May 1946, 
wherein he claimed entitlement to service connection for 
rheumatic fever.  By its decision of May 31, 1946, the San 
Francisco RO denied entitlement of the veteran to service 
connection for rheumatic fever, noting that it was not shown 
by the evidence of record.  Notice of the action taken was 
provided to the veteran by the RO's correspondence of May 31, 
1946.  Such was not followed by the timely filing of a notice 
of disagreement with respect to the May 1946 denial, thereby 
rendering final the May 1946 action.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

As for the May 1946 denial, the veteran assigns error therein 
on the basis that the RO failed to consider and reference all 
service medical records of the veteran.  In this regard, the 
Board's attention is directed to a VA Form 3101, Request for 
Army Information, dated in July 1949, indicating that a copy 
of a physical examination at entrance and available medical 
records were furnished to the San Francisco RO on April 29, 
1946.  It is further alleged that the RO erred when it did 
not acknowledge that an inservice episode of rheumatic fever 
had occurred and when it failed to order that the veteran be 
afforded a VA medical examination for the purpose of proving 
the existence of rheumatic fever or its residuals.  A variety 
of other contentions are advanced as to the presence of two 
conflicting medical opinions in the record regarding the 
service incurrence of rheumatic fever, and much argument is 
set forth as to why the opinions favoring the veteran's 
position should be viewed as more persuasive.  

In reviewing the medical evidence of record at the time of 
the 1946 RO decision, the Board notes that only limited 
medical data was on file, including two service medical 
records.  Included was a four-page document entitled, 
Physical Examination and Induction, specifically identifying 
the findings from a medical evaluation conducted by the 
service department in 1943, showing no heart or 
cardiovascular disorder either clinically or by chest X-ray.  
Also then of record was a report of a separation medical 
examination performed on April 29, 1946, which indicated that 
the veteran had suffered rheumatic fever in December 1943, 
but that there were no present physical defects as a result.  

The foregoing medical evidence was not referenced in any 
detail in the May 1946 decision, but the veteran does not 
cite, nor is the Board aware of, then existing law or 
regulation mandating that a discussion be undertaken as to 
all pertinent evidence.  The veteran's reference to a July 
1949 document has no bearing on the facts of this case, as 
such document was not of record at the time of entry of the 
May 1946 denial.  It, too, is pointed out that such document 
merely refers to the two service medical records on file, 
referenced above, as of May 1946, and an administrative 
document on file in May 1946 shows that those records were 
forwarded to the San Francisco RO in April 1946.  Additional 
service medical records were subsequently obtained and made a 
part of the veteran's claims file in and after September 
1947, but in reviewing this additional evidence, the Board 
finds that it reflects that while rheumatic fever was 
diagnosed, further evaluation essentially ruled out any 
residuals of rheumatic fever.  Such information was contained 
in the report of the separation examination, which was of 
record at the time of the 1946 RO decision.  In fact, the 
additional service medical records appear to rule out an 
actual diagnosis of rheumatic fever.  In either case, 
consideration of the separation examination alone, or 
considering such along with the additional service medical 
records results in the same conclusion: no current disability 
to service connect.  Thus, the additional service medical 
records, while new were not material.  Under these 
circumstances, the RO did not err in failing to reconsider 
its 1946 decision.  See 38 C.F.R. § 3.156(c) (2001).  

Contrary to the veteran's allegation that the RO failed to 
note the existence of in-service rheumatic fever, the 
evidence then on file demonstrated that in fact rheumatic 
fever had been diagnosed in service, but no residuals of that 
episode were present more than two years later on the 
occasion of a service separation examination.  Hence, there 
was a tenable basis for the RO's determination that residuals 
of rheumatic fever were not shown by the evidence of record.  

To the extent that the appellant is alleging that the RO in 
1946 failed to develop fully the record, any breach by VA of 
its duty to assist the veteran in the development of all 
pertinent facts, cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one. Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  If the facts contained in the record at 
the time the decision is entered are correct, the decision is 
not erroneous, although not embodying all of the relevant 
facts.  Id.  

There is no viable contention that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  The veteran has indicated that the correct facts, 
as they were known at the time, were not before the RO but 
the additional service medical records received after the 
1946 decision do not support a finding that the veteran had 
residuals of rheumatic fever.  This additional evidence is 
consistent with the impression on the veteran's separation 
examination that he had no residuals of rheumatic fever upon 
his discharge from service.  Given the foregoing, the CUE 
allegations set forth reflect but a simple disagreement as to 
how the facts before the RO in May 1946 were weighed or 
interpreted.  The conflict over the interpretation of the 
facts presented is insufficient to rise to the level of CUE, 
as it is noted that the error must be of such significance as 
to be undebatable.  Damrel, Russell.

As such, CUE in the rating decision of May 31, 1946, has not 
been established, and that decision remains final.  

Service Connection:  Residuals of Rheumatic Fever

There remains for consideration the questions of whether new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
residuals of rheumatic fever, and, if so, whether a grant of 
service connection for that disorder is warranted.  

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  In view of the foregoing, it is clear that the 
Board must initially address the question of the newness and 
materiality of the evidence, prior to consideration of the 
merits of the reopened claim, regardless of the RO's prior 
actions or conclusions.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As set forth in the preceding section, the veteran's 
entitlement to service connection for residuals of rheumatic 
fever was initially denied by the San Francisco RO in a 
rating decision of May 31, 1946.  A subsequent claim to 
reopen was denied by the Portland RO in May 1990 on the basis 
that new and material evidence had not been presented to 
reopen the claim.  The veteran was advised of such denial by 
the RO's correspondence of July 1990, following which he did 
not initiate an appeal within the time limits prescribed by 
law, thereby rendering such action final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  In or about April 2000, the 
veteran submitted his most recent claim to reopen for service 
connection for residuals of rheumatic fever, the denial of 
which in April 2001 by the Portland RO forms the basis of the 
instant appeal.

Given that the basis of the most recent, final action in May 
1990 was the absence of new and material evidence, the 
undersigned specifically looks to the medical data submitted 
since May 1990 which identify findings or opinions as to the 
existence of current disablement involving residuals of 
rheumatic fever and its nexus to the veteran's period of 
active duty.  Specific examples include November 2000, April 
2002, and July 2002 notations in VA progress notes that the 
veteran's aortic insufficiency and mitral and tricuspid 
regurgitation were likely due to rheumatic heart disease, 
with a history of rheumatic fever in the military; as well as 
an opinion from a treating VA physician as to the inservice 
presence of mild carditis due to rheumatic fever and an 
attribution of the veteran's current cardiac problems to 
rheumatic heart disease.  Such evidence was not before agency 
decision makers in May 1946, it bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Inasmuch as that evidence is 
both new and material, the veteran's claim is reopened.  
38 U.S.C.A. § 5108.  

As to the larger question of whether a grant of service 
connection is warranted in this instance, consideration of 
all of the evidence on file, both supporting and 
contraindicating entitlement, must be undertaken.  Included 
therein must be a determination as to the persuasiveness of 
the evidence both for and against entitlement to the benefit 
sought on appeal.  On one hand, service medical records 
denote but a preliminary diagnosis of rheumatic fever in 
December 1943, which was not shared by one or more treating 
medical professionals or otherwise confirmed by subsequent 
inservice findings.  Yet, the veteran in oral and written 
testimony, disputes the accuracy of the opinions set forth by 
one or more inservice physicians who discounted the diagnosis 
of rheumatic fever, and such testimony is to some degree 
bolstered by findings and conclusions reached by more recent 
treating physicians.  Also at odds with the veteran's 
entitlement is the opinion offered by a VA physician whose 
review of the veteran's file in March 2004 persuaded him that 
there was insufficient evidence to support entry of a 
diagnosis of rheumatic fever in service.  He further opined 
that the veteran's heart disorders were not likely secondary 
to any infection.  Such opinions are contradicted by the 
often repeated opinion of a treating VA physician, and 
reiterated by one or more other treating VA medical 
professionals, that in all probability the veteran suffered 
an inservice bout of rheumatic fever from which there 
subsequently developed rheumatic heart disease.  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, each opinion is found to be on an equal footing, with 
neither opinion being found to be any more persuasive than 
the other.  Where, as in this instance, the evidence is in 
relative equipoise that the veteran developed rheumatic fever 
in service which resulted in the onset of rheumatic heart 
disease subsequent to service, the veteran-appellant is found 
to be entitled to a grant of service connection for residuals 
of rheumatic fever, including rheumatic heart disease, based 
on his reopened claim therefor of April 2000.  


ORDER

The motion for CUE in the RO's decision of May 31, 1946, 
denying service connection for residuals of rheumatic fever, 
is dismissed.

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever.  

Service connection for residuals of rheumatic fever, 
including rheumatic heart disease, is granted.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals












